1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   SANTOS VALENZUELA,                              )   Case No.: 1:17-cv-01440-LJO-SAB (PC)
                                                     )
12                    Plaintiff,                     )
                                                     )   FINDINGS AND RECOMMENDATIONS
13          v.                                           RECOMMENDING PLAINTIFF’S MOTION
                                                     )   FOR INJUNCTIVE RELIEF BE DENIED
14                                                   )
     SMITH, et al.,
                                                     )   [ECF No. 34]
15                    Defendants.                    )
                                                     )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Santos Valenzuela is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          Currently before the Court is Plaintiff’s motion seeking a court order to stop prison officials
21   from tampering with his legal mail and interfering with his access to the courts, filed December 7,
22   2018. The Court construes Plaintiff’s motion as a request for a preliminary injunction.
23                                                       I.
24                                               DISCUSSION
25          A.        Legal Standards
26          A preliminary injunction is an extraordinary remedy never awarded as of right. Winter v.
27   Natural Resources Defense Council, Inc., 555 U.S. 7, 9 (2008). For each form of relief sought in
28   federal court, Plaintiff must establish standing. Summers v. Earth Island Institute, 555 U.S. 488, 493
                                                         1
1    (2009); Mayfield v. United States, 599 F.3d 964, 969 (9th Cir. 2010). This requires Plaintiff to show

2    that he is under threat of suffering an injury in fact that is concrete and particularized; the threat must

3    be actual and imminent, not conjectural or hypothetical; it must be fairly traceable to challenged

4    conduct of the defendant; and it must be likely that a favorable judicial decision will prevent or redress

5    the injury. Summers, 555 U.S. at 493; Mayfield, 599 F.3d at 969.

6           Further, any award of equitable relief is governed by the Prison Litigation Reform Act, which

7    provides in relevant part, “Prospective relief in any civil action with respect to prison conditions shall

8    extend no further than necessary to correct the violation of the Federal right of a particular plaintiff or

9    plaintiffs. The court shall not grant or approve any prospective relief unless the court finds that such

10   relief is narrowly drawn, extends no further than necessary to correct the violation of the Federal right,

11   and is the least intrusive means necessary to correct the violation of the Federal right.” 18 U.S.C. '

12   3626(a)(1)(A). Thus, the federal court’s jurisdiction is limited in nature and its power to issue

13   equitable orders may not go beyond what is necessary to correct the underlying constitutional

14   violations which form the actual case or controversy. 18 U.S.C. § 3626(a)(1)(A); Summers, 555 U.S.

15   at 493; Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 103-104 (1998).

16          Plaintiff has not met the requirements for the injunctive relief he seeks in this motion. As an

17   initial matter, “a court has no power to adjudicate a personal claim or obligation unless it has

18   jurisdiction over the person of the defendant.” Zenith Radio Corp. v. Hazeltine Research, Inc., 395

19   U.S. 100, 110 (1969) (emphasis added); S.E.C. v. Ross, 504 F.3d 1130, 1138-39 (9th Cir. 2007). On

20   November 30, 2018, Plaintiff filed a first amended complaint. (ECF No. 33.) On December 5, 2018,

21   the undersigned screened Plaintiff’s first amended complaint pursuant to 28 U.S.C. § 1915A, and

22   found that Plaintiff failed to state any cognizable claims for relief warranting dismissal of the action.

23   (ECF No. 33.) In this case, no defendant has yet made an appearance. Thus, the Court lacks personal

24   jurisdiction over the defendants and it cannot issue an order requiring them to take any action. Zenith

25   Radio Corp., 395 U.S. at 110; Ross, 504 F.3d at 1138-39.

26   ///

27   ///

28

                                                          2
1           With regard to law library access, inmates have a fundamental constitutional right of access to

2    the courts. Lewis v. Casey, 518 U.S. 343, 346 (1996); Silva v. Di Vittorio, 658 F.3d 1090, 1101 (9th

3    Cir. 2011); Phillips v. Hust, 588 F.3d 652, 655 (9th Cir. 2009). However, to state a viable claim for

4    relief, Plaintiff must show that he suffered an actual injury, which requires “actual prejudice to

5    contemplated or existing litigation.” Nevada Dep’t of Corr. v. Greene, 648 F.3d 1014, 1018 (9th Cir.

6    2011) (citing Lewis, 518 U.S. at 348) (internal quotation marks omitted); Christopher v. Harbury, 536

7    U.S. 403, 415 (2002); Lewis, 518 U.S. at 351; Phillips, 588 F.3d at 655.

8           A prisoner cannot submit conclusory declarations of injury by claiming his access to the courts

9    has been impeded. Thus, it is not enough for an inmate to show some sort of denial of access without

10   further elaboration. Plaintiff must demonstrate “actual injury” from the denial and/or delay of access.

11   The Supreme Court has described the “actual injury” requirement:

12          [T]he inmate … must go one step further and demonstrate that the alleged
            shortcomings in the library or legal assistance program hindered his efforts to pursue a
13          legal claim. He might show, for example, that a complaint he prepared was dismissed
            for failure to satisfy some technical requirement which, because of deficiencies in the
14
            prison’s legal assistance facilities, he could not have known. Or that he suffered
15          arguably actionable harm that he wished to bring before the courts, but was so stymied
            by inadequacies of the law library that he was unable even to file a complaint.
16
17   Lewis, 518 U.S. at 351.
18          In this instance, Plaintiff has failed to allege or demonstrate “actual injury” by the failure of
19   access to his legal mail. In fact, as noted above, the Court received and filed Plaintiff’s first amended
20   complaint on November 30, 2018. (ECF No. 32.) Thus, Plaintiff has failed to demonstrate that in the
21   absence of preliminary injunctive relief he is likely to suffer actual injury in prosecuting his case.
22   “Speculative injury does not constitute irreparable injury sufficient to warrant granting a preliminary
23   injunction.” Caribbean Marine Servs. Co. v. Baldridge, 844 F.2d 668, 674 (9th Cir. 1988), citing
24   Goldies Bookstore, Inc. v. Superior Court, 739 F.2d 466, 472 (9th Cir. 1984). Plaintiff has provided
25   no basis for this Court to interfere with the prison’s administration of its access to the law library and
26   legal property, and his request for injunctive relief should be denied.
27   ///
28   ///
                                                          3
1                                                      II.

2                                           RECOMMENDATION

3             Based on the foregoing, it is HEREBY RECOMMENDED that Plaintiff’s motion for a

4    preliminary injunction, filed December 7, 2018, be denied.

5             This Findings and Recommendation will be submitted to the United States District Judge

6    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

7    after being served with this Findings and Recommendation, Plaintiff may file written objections with

8    the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

9    Recommendation.” Plaintiff is advised that failure to file objections within the specified time may

10   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

11   (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

12
13   IT IS SO ORDERED.

14   Dated:     December 10, 2018
15                                                     UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        4
